 1 Debra I. Grassgreen (CA Bar No. 169978)
   Miriam Manning (CA Bar No. 178584)
 2 PACHULSKI STANG ZIEHL & JONES LLP
   150 California Street, 15th Floor
 3
   San Francisco, CA 94111
 4 Telephone: (415) 263-7000
   Facsimile: (415) 263-7010
 5 E-mail:    dgrassgreen@pszjlaw.com
              mmanning@pszjlaw.com
 6
   David J. Bradford (admitted pro hac vice)
 7
   Terri L. Mascherin (admitted pro hac vice)
 8 JENNER & BLOCK LLP
   353 N. Clark St.
 9 Chicago, IL 60654
   Telephone: (312) 222-9350
10 E-mail:    dbradford@jenner.com
              tmascherin@jenner.com
11

12 Counsel for Uber Technologies, Inc.

13                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
14                                SAN FRANCISCO DIVISION
15
     In re:                                          Bankruptcy Case
16                                                   No. 20-30242 (HLB)
     ANTHONY SCOTT LEVANDOWSKI,                      Chapter 11
17
                                 Debtor.             Adv. Pro. No. 20-03050 (HLB)
18

19   ANTHONY LEVANDOWSKI, an individual,             CERTIFICATE OF SERVICE

20                               Plaintiff,

21            v.
22
     UBER TECHNOLOGIES, INC.
23
                                 Defendant.
24

25

26

27

28

  Case: 20-03050    Doc# 295-2     Filed: 04/27/21   Entered: 04/27/21 17:26:07     Page 1
                                            of 2
 1    STATE OF CALIFORNIA                  )
                                           )
 2    CITY OF SAN FRANCISCO                )

 3         I, Oliver Carpio, am employed in the city of San Francisco, State of California. I am over the
   age of 18 and not a party to the within action; my business address is 150 California Street, 15th
 4 Floor, San Francisco, California 94111.

 5
            On April 27, 2021, I caused to be served the following documents in the manner stated below:
 6
                    UBER TECHNOLOGIES, INC.’S REPLY IN SUPPORT OF MOTION TO
 7                   STRIKE OR, IN THE ALTERNATIVE, MOTION IN LIMINE TO EXCLUDE
                     REBUTTAL EXPERT REPORTS AND TESTIMONY OF BENJAMIN ROSE
 8                   AND JOSEPH SHAW
 9                  DECLARATION OF KATHARINE CILIBERTI IN SUPPORT OF UBER
10                   TECHNOLOGIES, INC.’S REPLY IN SUPPORT OF MOTION TO STRIKE
                     OR, IN THE ALTERNATIVE, MOTION IN LIMINE TO EXCLUDE
11                   REBUTTAL EXPERT REPORTS AND TESTIMONY OF BENJAMIN ROSE
                     AND JOSEPH SHAW
12

13
                   (BY EMAIL) On April 27, 2021, I caused the above-described document(s) to be sent
                    by e-mail to the parties identified below at the e-mail addresses listed.
14

15
                Attorneys for Google LLC                      Attorneys for Anthony S. Levandowski
16

17    MUNGER, TOLLES & OLSON LLP                          KELLER BENVENUTTI KIM LLP
      Thomas B. Walper (thomas.walper@mto.com)            Tobias S. Keller (tkeller@kbkllp.com)
18
      John W. Berry (john.berry@mto.com)                  Dara L. Silveira (dsilveira@kbkllp.com)
19    Alexander S. Gorin (alex.gorin@mto.com)
20
      KEKER, VAN NEST & PETERS LLC                        GOODWIN PROCTER LLP
21    Rachael E. Meny (rmeny@keker.com)                   Brett Schuman (bschuman@goodwinlaw.com)
22    Thomas E. Gorman (tgorman@keker.com)                Rachel M. Walsh (rwalsh@goodwinlaw.com)
      Reid P. Mullen (rmullen@keker.com                   Hong-An Vu (hvu@goodwinlaw.com)
23

24         I declare under penalty of perjury, under the laws of the State of California and the United States
     of America that the foregoing is true and correct.
25
            Executed on April 27, 2021 at San Francisco, California
26

27
                                                   /s/ Oliver Carpio _______________
28                                                 Legal Assistant

 Case: 20-03050         Doc# 295-2     Filed: 04/27/21     Entered: 04/27/21 17:26:07        Page 2
                                                of 2
